Electronically Filed
                                                        Supreme Court
                                                        SCWC-16-0000315
                                                        02-SEP-2016
                                                        09:35 AM




                          SCWC-16-0000315


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



         LARRY BOSWORTH, Petitioner/Claimant-Appellant,


                                vs.


      FOSS MARITIME COMPANY, Respondent/Employer-Appellee,


                                and


ACCLAIM RISK MANAGEMENT, Respondent/Insurance Carrier-Appellee. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

       (CAAP-16-0000315; AB 2014-352; DCD NO. 2-14-03204)


     ORDER (1) ACCEPTING APPLICATION FOR WRIT OF CERTIORARI,

(2) VACATING THE ICA’S JULY 6, 2016 ORDER DISMISSING THE APPEAL,

    (3) REMANDING THE CASE TO THE ICA, AND (4) DISMISSING THE

          MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

   (By: Recktenwald, C.J., McKenna, Pollack, and Wilson, JJ.,

                  with Nakayama, J., dissenting)


          On July 19, 2016, petitioner/claimant-appellant Larry

Bosworth filed an application for writ of certiorari and a motion

for leave to proceed in forma pauperis.      Upon consideration of

the documents and record in this matter, it appears that

petitioner may not have been aware that his appeal was docketed

in the Intermediate Court of Appeals (“ICA”) and may not have

received a copy of the “Default of Record on Appeal (ND1),” filed

on June 6, 2016.   Accordingly, 

            IT IS HEREBY ORDERED as follows:

            (1)   The application for writ of certiorari is

accepted.    The ICA’s July 6, 2016 “Order Dismissing the Appeal

Pursuant to HRAP 11(b)(2), (c)(2)” is vacated and the appeal is

remanded to the ICA. 

            (2)   The motion for leave to proceed in forma pauperis

is dismissed without prejudice to petitioner seeking relief in

the ICA, as appropriate.

            (3)   On or before September 30, 2016, petitioner shall

pay the required filing and docketing fees for the appeal or

obtain an order to proceed in forma pauperis in the appeal. 

Failure to comply may result in the ICA dismissing the appeal. 

            (4)   The appellate clerk shall serve a copy of this

order on petitioner at his last known mailing address provided in

the record of this case. 

            (5)   Petitioner shall keep the court apprised in

writing of any changes in his mailing address.
            DATED:   Honolulu, Hawai'i, September 2, 2016.

                                /s/   Mark E.   Recktenwald

                                /s/   Sabrina   S. McKenna

                                /s/   Richard   W. Pollack 

                                /s/   Michael   D. Wilson





                                   2